 

a

 

 

-AQ 245B (CASD Rev. 1/19) Judgment in a Criminal Case . FIL E ad

FEB 20 2909

 

 

    
   

UNITED STATES DISTRICT Co
_ SOUTHERN DISTRICT OF CALIFORNIA.

UNITED STATES OF AMERICA JUDGMENT INA C
V (For Offenses Committed On or After November 1, 1987)

MANUEL BARROSO-MIRELES (1)

T

 

 

 

CLERK US DISTRICT COURT
SOUTHER DISTRICT OF CALIFORNIA

DEPUTY

 

    
 

Case Number: 3:19-CR-04647-JLS

Ryan V. Fraser
Defendant’s Attorney

 

USM Number 20580-308

[0 -

THE DEFENDANT:

[x] pleaded guilty to count(s) 1 of the Information

 

[1] was found guilty on count(s)

 

afier a plea of not guilty, '
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense - mc , Count

 

8:1326 - Attempted Reentry Of Removed Alien (Felony l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

‘ The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

i] The defendant has been found not guilty on count(s).

 

L] Count(s) is dismissed on the motion of the United States.

 

SI Assessment : $100.00 waived

L]: IVTA Assessment*: $ |

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine LI] Forfeiture pursuant to order filed , included herein.

If IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
_ change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

February 14. 2020

Date of Imposition of Sentence

et] ox SA seater

ON. JANIS C. SAMMARTINO-
UNITED STATES DISTRICT JUDGE

   
 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MANUEL BARROSO-MIRELES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-04647-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[] The defendant must surrender to the United States Marshal for this district:
Ol sat A.M. - on

 

Li as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: ,

L] onor before
Li as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on , to

at » with a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-04647-JLS
